DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.9,368,371 derived from USSN 14/259,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent fully encompasses the scope of the present invention.
Regarding claim 1: The patent claims a retaining ring comprising a generally annular body with a top surface, bottom surfaces, outer surface, and inner surface. The inner surface is connected to the inner top perimeter and the bottom surface surface at an inner bottom perimeter. In claim 1 it states that the inner surface comprises seven or more planar facets. Claim 7 of the patent clarifies that the number of facets is 18 (this number is between the claimed range of 12-148 planar facets). The patent recites in claim 1 that the adjacent planar facets are connected at the corners, and that the inner bottom perimeter comprises straight edges of the planar facets connected at the corners. Claim 6 of the patent recites that each corner extends from the top surface to the bottom surface and each facet has a rectangle or square shape (closed polygon). Furthermore, claim 9 of the patent recites that one or both of the inner top perimeter and the inner bottom perimeter forms a polygon. Claim 11 of the patent recites that the body comprises a wearable material (plastic is an example).
Regarding claim 2: See claims 1 and 2 of the patent recite channels extending form the outer surface to the inner surface. At least one channels has an open end to the inner surface aligned to at least some of the corners.
Regarding claim 3:	See the patent claim 3.
Regarding claim 4:	See the patent claim 4.
Regarding claim 5:	See the patent claim 5.
Regarding claim 6:	See the patent claim 6.
Regarding claim 7:	See the patent claim 8.
Regarding claim 8:	See the patent claim 9.
Regarding claim 9:	See the patent claim 10.
Regarding claim 10:	See the patent claim 11.
Regarding claims 11-15:	See claims 1 and 6 of the patent recites that each corner extends from the top surface to the bottom surface and each facet has a rectangle or square shape meets these claims.
Regarding claim 16:	See the patent claim 12 recites a carrier head with a retaining ring as described in claims 1-15 of the patent
Regarding claim 17:	See the patent claim 13.
Regarding claim 18:	See the patent claim 14.
Regarding claim 19:	See the patent claim 15.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 500, 695 in view of  Sang-Hyo Han (KR 10-1224539 using the Machine Generated English Translation provided herewith and Epner (US 4, 768, 861). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent fully encompasses the scope of the present invention.
Regarding claims 1, 10, 16: The patent claims a retaining ring comprising a generally annular body with a top surface, bottom surfaces, outer surface, and inner surface. The inner surface is connected to the inner top perimeter and the bottom surface surface at an inner bottom perimeter. In claim 1 it states that the inner surface comprises seven or more planar facets. Claims 9 and 10 of the patent clarifies that the number of facets is 10-150 (see claim 9) and 60-80 (see claim 10).  The ranges overlap the claimed range of 12-148 planar facets. See also claim 11 which recites the number of facets is 72. The patent recites in claim 1 that the adjacent planar facets are connected at the corners, and that the inner bottom perimeter comprises straight edges of the planar facets connected at the corners. Claim 12 of the patent recites that the inner bottom perimeter is a regular polygon. See claim 13 of the patent recites a planar facet that intersects the frustoconical surface along an edge that forms a hyberbolic curve (singe solid closed ring).

The patent fails to claim that the inner surface is formed of plastic which is wearable.

The prior art of Han teaches a retaining ring 20 for a CMP apparatus. See the retaining ring of Han comprises facets. See [0007] of Han recites that retaining ring is made a plastic. The suggested materials of construction of Han are durable and are advantageous for constructing the retaining ring in CMP. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to construct the retaining ring of the patent with the plastic suggested by Han.

The combined teachings of the patent and Han fails to suggest that the planar facets are connected at corners.
	
	The prior art of Epner teaches a method of fabrication of a multi-faceted ring. The prior art of Epner offers a different way to mate the retaining ring portions of Han. The prior art of Han provided an alternative design to mate the parts of the annualar body. Epner allows the facets to be mated at the corners of each facet rather than the entire edge. The advantage of mating through the facet corners is that the joint between mating components is often an area prone wear and tear limits.
Regarding claims 2 and 17: See claim 5 of the patent where the bottom surface comprising channels extending from the outer surface to the inner surface.
Regarding claims 3, 4, 18, and 19: See claims 7 and 8.
Regarding claim 5: See the combination of claim 6 and 14 where each channel comprises an end open to the inner surface of the body at a straight side edge, each planar facet is substantially perpendicular to the bottom surface.
Regarding claim 7:	See Figs 2 and 9 of Han and see Figs. 1 and 3 of Epner which illustrates the inner top perimeter has a symmetric shape. The shape of the facets is a matter of design choice which can be determined by one of ordinary skill in the art at the time of the claimed invention without undue experimentation Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to optimize the shape of facets of Han when connecting the facets as the corners as suggested by Epner.

Regarding claims 6, 8, 14,and  15:	See Figs. 1 and 3 of Epner see the facets 5 has a rectangular or square shape. Rectangles and squares are known polygons. The shape of the retaining members is optimizable. The shape of the facets is a matter of design choice which can be determined by one of ordinary skill in the art at the time of the claimed invention without undue experimentation Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to optimize the shape of facets of Han when connecting the facets as the corners as suggested by Epner.

Regarding claim 9:	The dimensions of the facets are a matter of design choice. Barring a showing of criticality, dimensions of facets is a matter of design choice and optimization that can be determined without undue experimentation. Thus, it would have been have been obvious for one of ordinary skill at the time of the claimed invention to optimize the dimensions of the retaining ring of the patent as modified by Han and Epner.

Regarding claims 11 and 12: The facets have the same shapes  and are located at equal angular intervals in the prior art of Epner and Han.
Regarding claim 13:	See claim 14 of the patent.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,056,350 (derived from USSN 15/018, 443) in view of  Sang-Hyo Han (KR 10-1224539 using the Machine Generated English Translation provided herewith. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patent fully encompasses the scope of the present invention.
Regarding claims 1 and 16: The patent esp. claim 1 a CMP system with a retaining ring comprising a generally annular body with a top surface, bottom surfaces, outer surface, and inner surface. The inner surface is connected to the inner top perimeter and the bottom surface surface at an inner bottom perimeter. In claim 1 it states that the inner surface comprises 12-148 planar facets. The patent recites in claim 1 that the adjacent planar facets are connected at the corners, and that the inner bottom perimeter comprises straight edges of the planar facets connected at the corners. Claim 1 also claims a polygon. Furthermore, claim 9 of the patent recites that one or both of the inner top perimeter and the inner bottom perimeter forms a polygon. Claim 1 of the patent recites that the body comprises a suitable material
The patent fails to claim that the inner surface is formed of plastic which is wearable.

The prior art of Han teaches a retaining ring 20 for a CMP apparatus. See the retaining ring of Han comprises facets. See [0007] of Han recites that retaining ring is made a plastic. The suggested materials of construction of Han are durable and are advantageous for constructing the retaining ring in CMP. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to construct the retaining ring of the patent with the plastic suggested by Han.
Regarding claims 2 and 17: See claim 2 of the patent recite channels extending form the outer surface to the inner surface. At least one channels has an open end to the inner surface aligned to at least some of the corners.
Regarding claims 3 and 18:	See the patent claim 3.
Regarding claims 4 and 19:	See the patent claim 4.
Regarding claim 5:	See the patent claim 5.
Regarding claim 6:	See the patent claim 6.
Regarding claim 7:	See the patent the combination of claims 10-14.
Regarding claim 8:	See the patent claim 7.
Regarding claim 9: 	See the patent claim 8.
Regarding claim 10:	See the patent claim 9.
Regarding claims 11-15:	See claims 10-14 of the patent recites that each corner extends from the top surface to the bottom surface and each facet has a square shape meets these claims.
Regarding claim 17:	See the patent claim 13.
Regarding claim 18:	See the patent claim 14.
Regarding claim 19:	See the patent claim 15.


Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,400,560 (derived from USSN 16/149939) in view of  Sang-Hyo Han (KR 10-1224539 using the Machine Generated English Translation provided herewith and Epner (US 4, 768, 861). 

 Although the claims at issue are not identical, they are not patentably distinct from each other because Regarding claims 1, 10, 16: Claims 1 and 15 of the patent claims a retaining ring comprising a generally annular body with a top surface, bottom surfaces, outer surface, and inner surface. The inner surface is connected to the inner top perimeter and the bottom surface surface at an inner bottom perimeter. Claims 6, 13,  and 20 of the patent clarifies that the number of facets is 12-100 the range overlap the claimed range of 12-148 planar facets. 

The patent fails to claim that the inner surface is formed of plastic which is wearable.

The prior art of Han teaches a retaining ring 20 for a CMP apparatus. See the retaining ring of Han comprises facets. See [0007] of Han recites that retaining ring is made a plastic. The suggested materials of construction of Han are durable and are advantageous for constructing the retaining ring in CMP. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to construct the retaining ring of the patent with the plastic suggested by Han.

The combined teachings of the patent and Han fails to suggest that the planar facets are connected at corners or that the inner bottom perimeter comprises straight edges.
	
	The prior art of Epner teaches a method of fabrication of a multi-faceted ring. The prior art of Epner offers a different way to mate the retaining ring portions of Han. The prior art of Han provided an alternative design to mate the parts of the annualar body. Epner allows the facets to be mated at the corners of each facet rather than the entire edge. The advantage of mating through the facet corners is that the joint between mating components is often an area prone wear and tear limits.

Regarding claims 2 and 17: See claim 3 of the patent where the bottom surface comprising channels extending from the outer surface to the inner surface.

Regarding claims 3, 4, 18, and 19: See Fig. 8 of Han.

Regarding claim 5: See the combination of claim 6 and 14 where each channel comprises an end open to the inner surface of the body at a straight side edge, each planar facet is substantially perpendicular to the bottom surface.

Regarding claim 7:	See Figs 2 and 9 of Han and see Figs. 1 and 3 of Epner which illustrates the inner top perimeter has a symmetric shape. The shape of the facets is a matter of design choice which can be determined by one of ordinary skill in the art at the time of the claimed invention without undue experimentation Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to optimize the shape of facets of Han when connecting the facets as the corners as suggested by Epner.

Regarding claims 6, 8, 14,and  15:	See Figs. 1 and 3 of Epner see the facets 5 has a rectangular or square shape. Rectangles and squares are known polygons. The shape of the retaining members is optimizable. The shape of the facets is a matter of design choice which can be determined by one of ordinary skill in the art at the time of the claimed invention without undue experimentation Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to optimize the shape of facets of Han when connecting the facets as the corners as suggested by Epner.

Regarding claim 9:	The dimensions of the facets are a matter of design choice. Barring a showing of criticality, dimensions of facets is a matter of design choice and optimization that can be determined without undue experimentation. Thus, it would have been been obvious for one of ordinary skill at the time of the claimed invention to optimize the dimensions of the retaining ring of the patent as modified by Han and Epner.
Regarding claims 11-15: The facets have the same shapes  appear to be square or rectangular and are located at equal angular intervals in the prior art of Epner and Han.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Burt et al (US 4,993,791) teaches a powder metal mirror that is made of planar facets connected at the corners see Figs. 1, 2B, and 2B.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716